Order entered January 11, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01408-CV

      STATON HOLDINGS, INC. D/B/A STATON WHOLESALE D/B/A STATON
                   CORPORATE & CASUAL, Appellant

                                              V.

     TATUM, L.L.C. FORMERLY KNOWN AS TATUM CONTROLLER GROUP
                       SOLUTIONS, L.L.C., Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-09-01049-B

                                          ORDER
       Before the Court is appellant’s January 9, 2013 unopposed mottion to file corrected

appellant’s brief. We GRANT appellant’s motion. The corrected brief received by the Court on

January 9, 2013 is ORDERED filed as of the date of this order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE